Citation Nr: 1820330	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-36 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral tinnitus. 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active military service from February 1962 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the VA Regional Office (RO) in Fort Harrison, Montana.

In June 2015, the Veteran testified at a Board hearing before the undersigned at the RO.  A transcript of the hearing is associated with the electronic claims file.


FINDING OF FACT

The Veteran's currently diagnosed tinnitus was not present in service, was not manifested to a compensably disabling degree within the first year after discharge from service, and is not shown to be etiologically related to his active military service, to include in-service noise exposure.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to service connection for bilateral tinnitus herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103(c)(2) (2017) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In written statements and the June 2015 Board hearing transcript of record, the Veteran asserted that his bilateral tinnitus started during service and was causally related to noise exposure during service without use of hearing protection, including acoustic trauma from repeated gunfire and firing off surplus ammunition during basic training.  He reported having ringing in his ears during service in basic training and welding school before it stopped completely until resuming in June 2008.  The Veteran reported post-service occupations as a fireman and welder, driving fuel and dump trucks, and then buying his own dry-cleaning business in 1978.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as other organic disease of the nervous system, including tinnitus, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's DD Form 214 revealed that his military occupational specialty was Track Vehicle Mechanic.  Additional service personnel records detailed that his principal duties were also listed as Welder.  

Service treatment records associated with the record are negative for a diagnosis of or treatment for tinnitus.  Post-service VA treatment notes dated from 2008 reflected complaints and findings of bilateral tinnitus.  In a November 2008 VA treatment note, the Veteran indicated that he had no explanation for the acute onset of his tinnitus/hearing loss at that time.

In a January 2014 VA examination report and medical opinion, the examiner listed a diagnosis of bilateral tinnitus.  The Veteran reported that his tinnitus began in June 1962 during basic training and came back in June 2008.  The examiner further acknowledged that the Veteran's in-service duties were considered to have a high probability of exposure to hazardous noise.  After examining the Veteran and reviewing the record, the examiner opined that the Veteran's tinnitus was more likely as not related to his current hearing loss and was less likely as not caused by in-service noise exposure.  In the cited rationale, the examiner highlighted that the Veteran's service treatment records were silent for the complaint of tinnitus and that his hearing was normal during service and at separation, indicating that his current hearing loss was not caused by exposure to noise in service.  Citing to multiple medical references, the examiner concluded that it had been more than 48 years since the Veteran's separation from the service, increasing the likelihood that his tinnitus was caused by some event at a later date.

After a thorough review of the evidence of record, the Board concludes that service connection for bilateral tinnitus is not warranted.  As an initial matter, there is no factual basis in the record that tinnitus was incurred during service or was manifested as a chronic disease within a year after his discharge from service in 1965.  Available service treatment records associated with record are negative for tinnitus.  Post-service medical evidence of record first showed findings of tinnitus in 2008, decades after the Veteran's separation from active service in 1965.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of a disorder). 

Evidence of record showed current diagnoses of bilateral tinnitus and that the Veteran was exposed to loud noises during service.  However, the record does not include any probative evidence of a causal relationship between the Veteran's tinnitus and his active military service.  The Board is sympathetic to the Veteran's circumstances and cognizant of his in-service noise exposure without use of hearing protection.  However, entitlement to service connection is only warranted for those disabilities found to result from disease or injury incurred in or aggravated by service.  Here, in the January 2014 VA examination report and medical opinion discussed at length above, the examiner specifically opined that the Veteran's tinnitus was less likely as not caused by in-service noise exposure.  The examiner provided a complete rationale for the stated opinion, citing to a detailed review of the evidence of record and clearly acknowledging the Veteran's asserted in-service noise exposure was positive.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Significantly, the Veteran has not presented, identified, or alluded to the existence of any medical opinion that directly contradicts the conclusions reached by the January 2014 VA examiner.

The hearing testimony and statements from the Veteran that his bilateral tinnitus is related to active service, to include in-service noise exposure, are not competent evidence to establish the etiology of his current tinnitus.  The Veteran's statements are competent evidence as to observable symptomatology, including ringing in the ears.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  However, the statements that the Veteran's present bilateral tinnitus was incurred as a result of service draw medical conclusions which he is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's bilateral tinnitus falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  The Veteran's assertions were also considered by the VA examiner providing the January 2014 medical opinion. 

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for bilateral tinnitus, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral tinnitus is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


